In an action, inter alia, to recover damages for violation of *587General Business Law § 673, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Johnson, J.), dated August 24, 2005, as granted the motion of the defendant Blockbuster, Inc., for summary judgment dismissing the complaint insofar as asserted against it and denied that branch of his cross motion which was for summary judgment on the complaint insofar as asserted against that defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Blockbuster, Inc. (hereinafter Blockbuster), made a prima facie showing of its entitlement to summary judgment dismissing the plaintiffs cause of action alleging that it violated General Business Law § 673 on the ground that the plaintiff lacked standing to assert that cause of action (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The plaintiff failed to raise a triable issue of fact in opposition to Blockbuster’s summary judgment motion. Therefore, the Supreme Court properly granted summary judgment dismissing this cause of action insofar as asserted against Blockbuster, and properly denied the plaintiffs cross motion for summary judgment on this cause of action insofar as asserted against Blockbuster.
The plaintiff’s remaining contentions are without merit. Krausman, J.P., Fisher, Angiolillo and Balkin, JJ., concur.